Exhibit 10.3
NEWMONT
EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION PROGRAM
(As Amended and Restated Effective January 1, 2011)

 

 



--------------------------------------------------------------------------------



 



NEWMONT
EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION
PROGRAM
(Effective as of January 1, 2011)
PURPOSE
The purpose of this program is to provide to Employees of Newmont Mining and its
Affiliated Entities that participate in this program a more direct interest in
the success of the operations of Newmont Mining. Employees of Newmont Mining and
participating Affiliated Entities will be rewarded in accordance with the terms
and conditions described below.
SECTION I-DEFINITIONS
The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Annual Incentive Compensation Program, unless otherwise
stated herein. In addition, the terms set forth in this Section shall have the
meaning set forth below.
1.1 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.
1.2 “EPI Bonus” means the bonus payable to an eligible Employee in the form of
Restricted Stock Units under this program with respect to a Performance Period
(or portion thereof as provided in Section 3.2), which shall be determined by
multiplying the eligible Employee’s annual salary rate as of March 1 of the year
of grant by the product of (a) the Targeted Payout Percentage as set forth in
Appendix A for the eligible Employee’s grade for the Performance Period (or
portion thereof) times (b) the Aggregate Payout Percentage calculated in
accordance with Section 3.4 of the Annual Incentive Compensation Program. EPI
bonus will be calculated using a three-year weighted EPI bonus calculation. The
three-year weighted EPI bonus calculation is comprised of 20% weighting for the
first year (two years ago), 30% weighting for the second year (one year ago),
and 50% weighting for the third year (the current year). Restricted Stock or
Restricted Stock Units awarded as an EPI Bonus shall have terms and conditions,
and shall be subject to such restrictions as defined by the Compensation
Committee.
1.3 “Fair Market Value” means, with respect to a share of Common Stock as of a
given date, the fair market value calculated in accordance with the Newmont
Mining stock plan from which such shares are to be issued.
1.4 “Performance Period” means the calendar year over which the Aggregate
Performance Percentage shall be calculated for purposes of determining the
amount of an EPI Bonus. The Performance Period shall be the calendar year.
1.5 “Restricted Stock Units” means the right to receive Common Stock under terms
and conditions defined in a restricted stock unit agreement, as defined by the
Compensation Committee.

 

 



--------------------------------------------------------------------------------



 



1.6 “Targeted Payout Percentage” means the percentage of an eligible Employee’s
annual salary rate and the eligible Employee’s grade level as of March 1 of the
year of grant, or earlier if necessary for administrative purposes at the
discretion of the Compensation Committee of the Board of Directors taken into
account when calculating the EPI Bonus with respect to a Performance Period, as
specified in Appendix A.
1.7 “Terminated Eligible Employee” has the same meaning as stated in the Annual
Incentive Compensation Program except that a Terminated Eligible Employee for
purposes of this program shall not include employees severed under any severance
plan of Newmont Mining or any Affiliated Entity.
SECTION II-ELIGIBILITY
All Employees of a Participating Employer in an executive grade level, except
any Employee who is eligible for the Senior Executive Compensation Program, are
eligible to receive an EPI Bonus under this program, provided (i) they are on
the payroll of a Participating Employer as of the last day of the relevant
Performance Period, and at the time the award is granted, or (ii) they are a
Terminated Eligible Employee with respect to such calendar year. Employees who
are on short-term disability under the Short-Term Disability Plan of Newmont or
a successor plan or not working because of a work-related injury as of the last
day of the Performance Period shall be eligible to receive a bonus under this
program. Notwithstanding the foregoing provisions of this Section II, the
Compensation Committee or the Executive Vice President of Human Resources of
Newmont Mining (or his or her delegate) may, prior to the end of any Performance
Period, exclude from or include in eligibility for participation under this
program with respect to such Performance Period any Employee or Employees.
SECTION III-EPI BONUS
3.1 Determination of EPI Bonus—In General. The EPI Bonus shall be calculated as
soon as reasonably practicable after the Compensation Committee determines the
Aggregate Payout Percentage for the most current year and the three year
weighted EPI bonus calculation. Following such determination, payment of the EPI
Bonus shall be made to the eligible Employees (other than Terminated Eligible
Employees) in accordance with the provisions of this Section III as soon as
reasonably practicable.
3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees. Terminated Eligible Employees shall be entitled to receive an EPI
Bonus based upon their annual salary rate and grade level as of March 1 of the
year of grant, calculated by using the Targeted Payout Percentage for the
Performance Period during which the eligible Employee terminated employment.
Payment shall be made to a Terminated Eligible Employee with respect to a
Performance Period in accordance with Section 3.3 as soon as practicable
following the date of termination from employment with Newmont Mining and/or a
Participating Employer.

 

 



--------------------------------------------------------------------------------



 



3.3 Form of Payment. The amount of EPI Bonuses payable under this Program shall
be paid in Restricted Stock Units (payable in whole shares only rounded down to
the nearest share), which shall be subject to the restrictions set forth in
Section 3.5 below. The number of shares of Restricted Stock Units to be issued
in payment of an EPI Bonus shall be determined based upon the Fair Market Value
of the Common Stock on the date that the Compensation Committee meets and
certifies the satisfaction of the material terms of this program with respect to
the payment of the EPI Bonus in accordance with the provisions of Section 3.1.
3.4 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation.
3.5 Restrictions on Common Stock or Restricted Stock Units.
(a) Shares of Restricted Stock Units issued as an EPI Bonus will have a three
year vesting period, with one-third of the units vesting each year on the
anniversary of the date of grant.
(b) Shares of Restricted Stock Units issued under this program are subject to
forfeiture as follows: If an eligible Employee terminates employment prior to
the first anniversary of the date on which such shares of Restricted Stock Units
were granted to the eligible Employee (the “Grant Date”), all such shares of
Restricted Stock Units shall be forfeited. If an eligible Employee terminates
employment on or after the first anniversary of the Grant Date, but prior to the
second anniversary of the Grant Date, the eligible Employee shall forfeit
two-thirds of the shares of Restricted Stock Units awarded as a part of such EPI
Bonus. If an eligible Employee terminates employment on or after the second
anniversary of the Grant Date, the eligible Employee shall forfeit one-third of
the shares the Restricted Stock Units awarded as part of such EPI Bonus. If the
eligible Employee terminates employment on or after the third anniversary of the
Grant Date there are no restrictions.
(c) Shares of Restricted Stock Units issued hereunder as a part of an EPI Bonus
shall not be subject to transfer by the eligible Employee until such time as the
Shares have become non-forfeitable in accordance with this Section, at which
time such Shares of Common Stock may be freely transferred by the eligible
Employee subject to all applicable laws, regulations and Newmont Mining and
Participating Employer policies.
(d) Shares of Restricted Stock Units issued under this program may be issued
pursuant to the provisions of any stock plan of Newmont Mining or as otherwise
determined in the sole discretion of the Compensation Committee.
(e) Notwithstanding anything contained in this program to the contrary, this
program shall be administered and operated in accordance with any applicable
laws and regulations including but not limited to laws affecting the timing of
payment of the EPI Bonus to eligible Employees under this program. The
Compensation Committee or its delegate reserves the right to amend their program
at any time in order for this program to comply with such laws or regulations.

 

 



--------------------------------------------------------------------------------



 



(f) The Compensation Committee, to the full extent permitted by governing law,
shall have the discretion to require reimbursement of any portion of an EPI
Bonus previously paid to an executive grade level employee pursuant to the terms
of this program if: a) the amount of such EPI Bonus was calculated based upon
the achievement of certain financial results that were subsequently the subject
of a restatement, and: b) the amount of such EPI Bonus that would have been
awarded to the executive had the financial results been reported as in the
restatement would have been lower than the EPI Bonus actually awarded.
Additionally, the Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a EPI Bonus if the eligible Employee is terminated for cause as defined in
the Executive Change of Control Plan of Newmont.
3.6 Timing of Payments. Payment under this program will be made no later than
the 15th day of the third month following the calendar year in which an
Employee’s right to payment is no longer subject to a substantial risk of
forfeiture.
SECTION IV-GENERAL PROVISIONS
The “General Provisions” section of the Annual Incentive Compensation Program
shall otherwise apply to this program.

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
Targeted Payout Percentages

          Grade   Payout Percentage  
E-5
    60 %
E-6
    40 %

 

 